I concur in the foregoing opinion and join in the reduction of the sentence imposed. Where, as here, a sentence is held to be excessive the reviewing authority is confronted with the problem of a substitute sentence, the qualifications for the determination of which I personally lack. The power of this court, upon writ of error to reduce sentences, applies only, as I understand it, to misdemeanors, the punishment of which involves social factors with which the district magistrates are familiar. Prosecutions for misdemeanors are uniformly initiated in the district courts and the duties of the magistrates in passing sentence upon misdemeanants are purely social. They, especially the magistrates of the district of Honolulu, are experts on the subject and it is well that we receded to the sentence originally imposed by the district magistrate in this case. It is unimportant that the deprivation of the exercise by the defendant of his chauffeur's license was originally the result of the mandatory provisions of Revised Laws of Hawaii 1945, section 7323, instead of as now under the discretionary powers of Revised Laws of Hawaii 1945, section 7324. The result is the same. Superior appellate jurisdiction does not necessarily imply superiority of knowledge of or experience in social matters. *Page 601